Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3
	The claim 3 attempts to define the functionally defined “interface device” as an inverter. However an “inverter” is a known and standard component in the art the converts DC power into AC power while the functional language of claim 1 requires the interface device “supply the properly rated DC electrical energy to the DC bus”. Since an inverter is a known circuit in the art that outputs AC power it is unclear exactly what Applicant is attempting to claim as an inverter would not perform the desired functional language of claim 1 that requires outputting a DC power to the DC bus. 
	The claim will be examined as best understood as a converter that output DC power. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeilmann WO 2020/058172A1.

Zeilmann teaches:
1, 15, 18. A direct current (DC) load bank system comprising: 
a DC bus (11, FIG1) having a DC bus voltage; 
a first interface (ie 30, FIG1) device electrically connected to the DC bus, the interface device configured to receive DC or alternating current (AC) electrical energy from an electrical energy generating device, convert the DC or AC electrical energy to properly-rated DC electrical energy, and supply the properly-rated DC electrical energy to the DC bus; 
an energy storage system (43) electrically connected to the DC bus, the energy storage system configured to supply DC electrical energy to or absorb DC electrical energy from the DC bus; 
a DC load bank (37-38) electrically connected to the DC bus, the load bank configured to absorb electrical energy from the DC bus; and 
a facility load (18-21) electrically connected to the DC bus, the facility load configured to accept electrical energy from the DC bus.  

2. The DC load bank system of claim 1, wherein the energy storage system is a battery (44).  

3. The DC load bank system of claim 1, wherein the first interface (30) device is a converter that outputs DC power (to the DC bus).  

4. The DC load bank system of claim 1, wherein the load bank (37-38) is a DC load bank.  

5, 16, 19. The DC load bank system of claim 1, further comprising a second interface device (7, 16 FIG1) electrically interposed between the DC bus and the facility load.  

6. The DC load bank system of claim 5, wherein the second interface device is configured to accommodate an electrical connection to a utility grid (see 13, FIG1).  

7. The DC load bank system of claim 5, wherein the second interface device is a converter (one or more of 7 and/or 16).  

8. The DC load bank system of claim 1, wherein the electrical energy generating device is a generator, ie 27, FIG1 and Spec:  
The DC voltage supplier (27) can be a soldering system and / or, for example, a fuel cell, wind turbine, or turbine. The DC network control device can have a plurality of DC ports, which can be interconnected in parallel if required. The DC load bank system of claim 1, wherein the electrical energy generating device is an engine-driven welder.  



The DC voltage supplier (27) can be a soldering system and / or, for example, a fuel cell, wind turbine, or turbine. The DC network control device can have a plurality of DC ports, which can be interconnected in parallel if required. The DC load bank system of claim 1, wherein the electrical energy generating device is an engine-driven welder.  


13. The DC load bank system of claim 1, further comprising a controller (control unit 8, FIG1) configured to control the load bank (via control line 48, see Spec.).  

14. The DC load bank system of claim 1, further comprising a controller (control unit 8) configured to manage electrical energy across (read as “across” the DC bus in the general sense)  (read on by control of 30, 34, 9, etc. via  control lines 48, 35, 17, 9, FIG1) the electrical energy generating device, the facility load, the load bank, and the energy storage system.  

15. A direct current (DC) load bank system comprising: a DC bus; an interface device electrically connected to the DC bus, the interface device configured to receive DC or alternating current (AC) electrical energy from an electrical energy generating device, convert the DC or AC electrical energy to properly-rated DC electrical energy, and supply the properly-rated DC electrical energy to the DC bus; an energy storage system electrically connected to the DC bus, the energy storage system configured to supply DC electrical energy to or absorb DC electrical energy from the DC bus; and a DC load bank electrically connected to the DC bus, the DC load bank configured to absorb electrical energy from the DC bus.  


17. The DC load bank system of claim 15, further comprising a controller configured to manage electrical energy across (read as “across” the DC bus in the general sense)  (read on by control of 30, 34, 9, etc. via  control lines 48, 35, 17, 9, FIG1) the electrical energy generating device, the DC load bank, and the energy storage system.  

20. The DC load bank system of claim 18, further comprising a controller configured to manage electrical energy across (read as “across” the DC bus in the general sense)  (read on by control of 30, 34, 9, etc. via  control lines 48, 35, 17, 9, FIG1) the electrical energy generating device, the facility load, and the DC load bank.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeilmann WO 2020/058172A1 in view of Baerenwald et al. US 2022/0037885.
Zeilmann teaches a plurality of alternative energy generating devices however fails to teach:

	Baerenwald teaches a system wherein the electrical energy generating device is an engine-driven welder (See Spec. Para. 15). 
	It would have been obvious to incorporate said engine driven welder as taught by Baerenwald into the system of Zeilmann as these are known alternative power sources and it is well within the skill of art to choose the desired source to fit the needs/availability and parameters of the instillation.   

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeilmann WO 2020/058172A1 in view of Alsheri et al. US 2021/0296902.

Zeilmann teaches a plurality of alternative energy generating devices however fails to teach:
10. The DC load bank system of claim 1, wherein the electrical energy generating device is an alternator.  
	Alshehri teaches a grid system comprising a plurality of sources/loads wherein said system comprises an electrical energy generating device is an alternator (See Para. 9).
	It would have been obvious to incorporate said alternator (micro alternator) source(s) as taught by Alshehri into the system of Zeilmann as these are known alternative power sources and it is well within the skill of art to choose the desired source to fit the needs/availability and parameters of the instillation.   

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeilmann WO 2020/058172A1 in view of Peek et al. US 10,090,673.

Zeilmann fails to teach:
12. The DC load bank system of claim 1, further comprising a controller configured to adjust DC bus voltage.  
	Peek teaches a DC power bank system  comprising a controller configured to adjust DC bus voltage (see col. 5, lines 37-52).
	It would have been obvious to include said controller configured to adjust (regulate) the DC bus voltage as taught by Peek into the system of Zeilmann with the motivation of providing a known means to provide desirable DC voltage regulation of said bus.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836